Exhibit 99.1 TriplePoint Venture Growth BDC Corp. Announces $0.50 Per Share Net Investment Income and Record Level of Investment Income in the First Quarter of 2017 Declares Second Quarter 2017 Distribution of $0.36 Per Share Menlo Park, Calif., May 9, 2017 — TriplePoint Venture Growth BDC Corp. (NYSE: TPVG) (the “Company” or "TPVG"), the leading financing provider to venture growth stage companies backed by a select group of venture capital firms in the technology, life sciences and other high growth industries, today announced its financial results for the first quarter of 2017.TPVG also declared a second quarter 2017 distribution of $0.36 per share. First Quarter 2017 Highlights: • Record total investment income of $14.3 million, or $0.89 per share, and net investment income of $7.9 million, or $0.50 per share, an increase of 29.1% and 17.7%, respectively, compared to the first quarter of 2016. • 16.8% weighted average annualized portfolio yield on debt investments for the first quarter. • $53.3 million of prepayments primarily from two portfolio exits during the quarter including the acquisitions of Simplivity, Inc. and ModCloth, Inc. • $48.8 million of signed term sheets; closed $37.0 million of new debt commitments to venture growth stage companies. • Funded $12.0 million in new debt investments and $2.4 million in equity investments. • Total investment portfolio fair value at March 31, 2017 of $328.4 million, an increase of 16.1% compared to the first quarter of 2016. • Portfolio includes 29 warrants and 9 equity investments with a fair value of $15.4 million. • Declared a second quarter distribution of $0.36 per share, payable on June 16, 2017, bringing total distributions since the initial public offering in March 2014 to $4.82 per share. • Net asset value of $213.9 million, or $13.38 per share, as of March 31, 2017. “We are pleased to announce a record quarter for investment income that demonstrates our differentiated venture growth lending model,” said Jim Labe, chairman and chief executive officer of TPVG.“The yield profile of our loans, portfolio exits, and prepayment activity together reflect the quality of our portfolio, our significant expertise, and strong brand.” “We continue to see attractive venture growth stage lending opportunities to grow our portfolio and our franchise,” said Sajal Srivastava, president and chief investment officer of the Company. “We will maintain our disciplined underwritingand redeploy the proceeds from prepayments, while increasing our use of leverage and continuing to deliver attractive risk-adjusted returns to our stockholders.” Portfolio and Investment Activity During the first quarter of 2017, the Company entered into $37.0 million of new commitments, funded three loans totaling $12.0 million in principal balance, funded two equity investments totaling $2.4 million, and acquired warrants valued at $0.2 million. The Company had prepayments of $53.3 million during the quarter, resulting in a weighted average annualized portfolio yield on debt investments for the first quarter of 16.8%. The Company calculates weighted average portfolio yield as the annualized rate of the interest income recognized during the period divided by the average amortized cost of debt investments in the portfolio at the beginning of each month in the period.1 As of March 31, 2017, the Company had 51 debt investments with 18 companies and 38 warrant and equity investments with 33 companies.The total cost and fair value of these investments were $326.7 million and $328.4 million, respectively.Total portfolio investment activity for the three months ended March 31, 2017 and 2016 was as follows: 1 The Company’s weighted average annualized portfolio yield on debt investments may be higher than an investor’s yield on an investment in shares of its common stock. The weighted average annualized portfolio yield on debt investments does not reflect operating expenses that may be incurred by the Company. In addition, the Company’s weighted average annualized portfolio yield on debt investments disclosed above does not consider the effect of any sales commissions or charges that may be incurred in connection with the sale of shares of its common stock. 1 For the Three Months Ended March31, (dollars in thousands) Beginning portfolio at fair value $ 374,311 $ 271,717 New debt investments Scheduled principal payments and sale proceeds received from investments Early principal prepayments Accretion of debt investment fees New warrants New equity investments — Payment-in-kind coupon Net realized gains (losses) on investments Net unrealized gains (losses) on investments Ending portfolio at fair value $ 328,408 $ 282,757 Signed Term Sheets During the first quarter of 2017, TriplePoint Capital LLC (“TPC”) entered into $48.8 million of non-binding term sheets to venture growth stage companies.All of these opportunities are subject to a number of conditions including completion of due diligence, negotiation of definitive documentation, and investment committee approval, as well as compliance with TPC’s allocation policy.Accordingly, there is no assurance that any or all of these transactions will be completed or assigned to the Company even though the Company is the primary vehicle through which TPC focuses its venture growth stage business. Debt Investment Commitments As of March 31, 2017, the Company’s unfunded commitments totaled $117.4 million of which $50.0 million is dependent upon customers reaching certain milestones.Of the $117.4 million of unfunded commitments, $72.4 million will expire during 2017, $40.0 million will expire during 2018 and $5.0 million will expire during 2019 if not drawn prior to expiration.Since these commitments may expire without being drawn upon, unfunded commitments do not necessarily represent future cash requirements or future earning assets for the Company.
